DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Remark filed October 08, 2020 is acknowledged. Claims 2-6, 8-13 and 15-20 are pending. 
Action on merits of claims 2-6, 8-13 and 15-20 follows. 	

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 22, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 8-13 and 15-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent Claims 2, 8 and 15 recites:  “wherein an off current density of the second transistor (claim 2 and 8) or third transistor (claim 15) is less than or equal to 100 zA/µm, and  wherein the off current density is measured at a condition in which a voltage between a source and a drain of the second transistor is in a range of  from 1 V to 10 V” in the application as filed. (Emphasis added).
	With respect to the limitation “an off current density of less than or equal to 100 zA/µm”, according to the Specification, paragraph [0013], the off current density of 100 zA/µm is obtained by dividing an off current 1x10-13 A by a channel width of 1x106 µm (=1 meter). 
	1x10-13 A / 1x106 µm = 1x10-19 A/µm (=100 zA/µm). 
Where “1x10-13 A” is an off state current of an oxide semiconductor material; and “1x106 µm” is channel width of transistor.

	The claims lack enable because: 
1) 1x106 µm (= 1 meter) is an arbitrary number.
2) a transistor with a channel width (= same source’s and drain’s width) of 1x106 µm (or 1 meter) is extremely large, a frictional transistor.  (See paragraph [0013]).
3) How many transistor(s) having a channel width of 1x106 µm can be formed in a “circuit” (of a micro processor) ?
Since the transistor having a channel width of 1x106 µm is a fictional transistor, in which the value is used to arrive at the off current density of 100 zA/µm, therefore, all pending claims lack enablement.

For the purpose of examination of the claim on merits, it is determined that: an off current density (A/µm) is the value obtained by dividing an actual off-current (A) of a material (silicon or oxide semiconductor materials) by a channel width (µm) of any value (including an arbitrary number).      
wherein the off current density is measured at a condition in which a voltage between a source and a drain of the second transistor is in a range of  from 1 V to 10 V”, the “voltage range of 1 V to 10 V” is condition in which the device (transistor) being tested to determine the characteristics of the device.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites: “wherein the circuit comprises an inverter”.
Is “an inverter” an addition to the “circuit” of claim 8 or the “inverter” be the circuit?
Therefore, claim 9 is indefinite.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
If the “inverter” is the circuit of claim 8, then claim 9 fails to further limit claim 8 because, “naming” a circuit “inverter” does not further limit that circuit.
   


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 4-6, 8-9, 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMAZAKI et al. (US Pub. No. 2009/0078939) in view of R. HAYASHI et al. 42.1: Invited Paper: Improved Amorphous In-Ga-Zn-O TFTs, SID Digest ’08: SID International Symposium Digest of Technical Paper, May 20, 2008, Vol. 39, ¶ 621-624, all of record.     
With respect to claim 2, As best understood by Examiner, YAMAZAKI teaches a semiconductor device substantially as claimed including:
a circuit including a first transistor (230); and 
a second transistor (231) configured to control supply of a power supply voltage to the circuit, 
wherein a channel formation region (209) of the first transistor (230) includes silicon having crystallinity, 
wherein a channel formation region (221) of the second transistor (231) includes a semiconductor, and 
wherein the second transistor (231) having an off current density (A/µm),
wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V. (See FIGs. 1A-B).

Thus, YAMAZAKI is shown to teach all the features of the claim with the exception of explicitly disclosing the channel formation region of the second transistor includes an oxide semiconductor, and the off current density of the second transistor. 
Regarding the limitation: “wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V”.
Since this is a condition that is used for testing or measuring, off current density, the TFT device of YAMAZAKI can be test under the same condition without altering the function of the TFT.  
However, R. HAYASHI teaches a TFT utilizing IGZO, which replaces Si-based TFT,  semiconductor device including:
a second transistor (IGZO-TFT), wherein a channel formation region of the second transistor includes an oxide semiconductor (IGZO), and 
wherein an off current density of the second transistor is less than or equal to 100 zA/µm,
wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V. (See FIG. 1).

Note that, off current density, is obtained by dividing an off current by a channel width.
The off-current of the oxide semiconductor TFT of HAYASHI is less than 1x10-14A; and actual channel width is 180 µm.
-19 A/µm); and the channel width (artificially, fictional TFT device) of 1x106 µm or 1 meter.
Thus, 1x10-13 A/ 1x106 µm = 1x10-19 A/µm or 100 zA/µm.
Since the off current of a TFT is based on the construction of the TFT, particularly, the material of the channel layer, oxide semiconductor, the off current density is obtained by off current divided by channel width. 
a) if the channel width of the claimed device is 180 µm, the off current density is
1x10-13 A/ 180 µm = 5.555x10-15 A/µm.  
b) conversely, if the channel width of HAYASHI’s TFT is 1x106 µm, then the off current density of HAYASHI’s TFT is:
1x10-14 A/ 1x106 µm = 1x10-20 A/µm or 1000 zA/µm. 
Which is less than 100 zA/µm. Hence meet the claimed limitation.
    
Regarding the limitation “wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V”, the tft of HAYASHI can be measured at the same condition as well.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the channel formation region of the second transistor of YAMAZAKI utilizing oxide semiconductor as taught by R. HAYASHI because oxide semiconductor TFT shows good uniformity, high mobility, low off current and is comparable to an existing TFT (Si-based TFT).
to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding the term “a second transistor configured to control supply of a power supply voltage to the circuit”
The “configured to” is the intended use or the function of the “second transistor”. 
Therefore, the “second transistor” of YAMAZAKI or HAYASHI are fully capable of the same use or function.    

With respect to claim 8, YAMAZAKI teaches a semiconductor device substantially as claimed including: 
a circuit including a first terminal to receive an input signal, the circuit including a first transistor (230), 
wherein the circuit is configured to be supplied with a high-level power supply voltage and a low-level power supply voltage; and 
a second transistor (231) configured to control supply of the low-level power supply voltage to the circuit, 
wherein a channel formation region (209) of the first transistor (230) includes silicon having crystallinity, 
wherein a channel formation region (221) of the second transistor (231) includes a semiconductor, and 
wherein the second transistor (231) having an off current density (A/µm),
wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V. (See FIGs. 1A-B).

Thus, YAMAZAKI is shown to teach all the features of the claim with the exception of explicitly disclosing the channel formation region of the second transistor includes an oxide semiconductor, and the off current density of the second transistor. 
Regarding the limitation: “wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V”.
Since this is a condition that is used for testing or measuring, off current density, the TFT device of YAMAZAKI can be test under the same condition without altering the function of the TFT.  

However, R. HAYASHI teaches a TFT utilizing IGZO, which replaces Si-based TFT,  semiconductor device including:
a second transistor (IGZO-TFT), wherein a channel formation region of the second transistor includes an oxide semiconductor (IGZO), and 
wherein an off current density of the second transistor is less than or equal to 100 zA/µm,
wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V. (See FIG. 1).
Note that, off current density, is obtained by dividing an off current by a channel width.
The off-current of the oxide semiconductor TFT of HAYASHI is less than 1x10-14A; and actual channel width is 180 µm.
-19 A/µm); and the channel width (artificially, fictional TFT device) of 1x106 µm or 1 meter.
Thus, 1x10-13 A/ 1x106 µm = 1x10-19 A/µm or 100 zA/µm.
Since the off current of a TFT is based on the construction of the TFT, particularly, the material of the channel layer, oxide semiconductor, the off current density is obtained by off current divided by channel width. 
a) if the channel width of the claimed device is 180 µm, the off current density is
1x10-13 A/ 180 µm = 5.555x10-15 A/µm. 
b) conversely, if the channel width of HAYASHI’s TFT is 1x106 µm, then the off current density of HAYASHI’s TFT is:
1x10-14 A/ 1x106 µm = 1x10-20 A/µm or 1000 zA/µm. 
Which is less than 100 zA/µm. Hence meet the claimed limitation.
    
Regarding the limitation “wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V”, the tft of HAYASHI can be measured at the same condition as well.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the channel formation region of the second transistor of YAMAZAKI utilizing oxide semiconductor as taught by R. HAYASHI because oxide semiconductor TFT shows good uniformity, high mobility, low off current and is comparable to an existing TFT (Si-based TFT).
to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding the term “a second transistor configured to control supply of a power supply voltage to the circuit”
The “configured to” is the intended use or the function of the “second transistor”. 
Therefore, the “second transistor” of YAMAZAKI or HAYASHI are fully capable of the same use or function.    

With respect to claims 4 and 11, the silicon (204) having crystallinity of YAMAZAKI is microcrystalline silicon, polycrystalline silicon, or single crystal silicon.  

With respect to claims 5 and 12, in view of HAYASHI, the oxide semiconductor includes indium, gallium, and zinc (IGZO).  

With respect to claims 6 and 13, the channel formation region of the first transistor (110) of YAMAZAKI is formed in a first semiconductor film (100) comprising the silicon,- 3 -Application Serial No. 15/895,466 Attorney Docket No. 0756-11583 
wherein the channel formation region of the second transistor, in view of HAYASHI  is formed in a second semiconductor film comprising the oxide semiconductor, and 
wherein the first semiconductor film (100) and the second semiconductor film (220) are formed on different insulating surfaces.  

.  

Claims 3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMAZAKI ‘939 and R. HAYASHI as applied to claims 2 and 8 above, and further in view of IWASAKI (US Patent No. 7,791,074) of record.
YAMAZAKI ‘939, in view of HAYASHI teaches the semiconductor device as described in claims 2 and 8 above including the oxide semiconductor (220).
Thus, YAMAZAKI ‘939 and HAYASHI are shown to teach all the features of the claim with the exception of explicitly disclosing a hydrogen concentration in the oxide semiconductor.
However, IWASAKI teaches a semiconductor device including a channel formation region (12) of a second transistor includes an oxide semiconductor, wherein a concentration of hydrogen in the oxide semiconductor (12) is less than or equal to 5 x 1019/cm3. (See FIG. 1, col. 7, ll. 15-22).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the oxide semiconductor of the second transistor of YAMAZAKI, in view of HAYASHI, having the hydrogen concentration as taught by IWASAKI to form a normally off transistor having a large on/off ratio. 

Claims 15, 16 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMAZAKI et al. (US Patent No. 6,147,667) of record, in view of  R. HAYASHI et al..

an n-channel transistor (46); 
a p-channel transistor (45), wherein a drain of the p-channel transistor (45) is connected to a drain of the n-channel transistor (46), and 
a third transistor (47), wherein a source of the n-channel transistor (46) is configured to be supplied with a low-level power supply voltage through the third transistor (47), 
wherein a gate of the n-channel transistor (46) and a gate of the p-channel transistor (45) are configured to be supplied with an input signal (IN), 
wherein a gate of the third transistor (47) is configured to be supplied with a control signal (CL), 
wherein a channel formation region of the n-channel transistor (46) and a channel formation region of the p-channel transistor (45) include silicon having crystallinity, 
wherein a channel formation region of the third transistor (47) includes a semiconductor, and 
wherein the third transistor (47) having an off current density (A/µm),
wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V. (See FIGs. 1A-B).

Thus, YAMAZAKI ‘667 is shown to teach all the features of the claim with the exception of explicitly disclosing the channel formation region of the third transistor includes an oxide semiconductor, and the off current density of the second transistor. 
wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V”.
Since this is a condition that is used for testing or measuring, off current density, the TFT device of YAMAZAKI can be test under the same condition without altering the function of the TFT.  

However, R. HAYASHI teaches a TFT utilizing IGZO, which replaces Si-based TFT,  semiconductor device including:
a third transistor (IGZO-TFT), wherein a channel formation region of the third transistor includes an oxide semiconductor (IGZO), and 
wherein an off current density of the third transistor is less than or equal to 100 zA/µm,
wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V. (See FIG. 1).
Note that, off current density, is obtained by dividing an off current by a channel width.
The off-current of the oxide semiconductor TFT of HAYASHI is less than 1x10-14A; and actual channel width is 180 µm.
The claimed off current density of 100 zA/µm (or 1x10-19 A/µm); and the channel width (artificially, fictional TFT device) of 1x106 µm or 1 meter.
Thus, 1x10-13 A/ 1x106 µm = 1x10-19 A/µm or 100 zA/µm.


a) if the channel width of the claimed device is 180 µm, the off current density is
1x10-13 A/ 180 µm = 15.555x10-15 A/µm.  
b) conversely, if the channel width of HAYASHI’s TFT is 1x106 µm, then the off current density of HAYASHI’s TFT is:
1x10-14 A/ 1x106 µm = 1x10-20 A/µm or 1000 zA/µm. 
Which is less than 100 zA/µm. Hence meet the claimed limitation.
    
Regarding the limitation “wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V”, the TFT of HAYASHI can be measured at the same condition as well.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the channel formation region of the second transistor of YAMAZAKI ‘667 utilizing oxide semiconductor as taught by R. HAYASHI because oxide semiconductor TFT shows good uniformity, high mobility, low off current and is comparable to an existing TFT (Si-based TFT).
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
configured to be supplied with a low-level power supply through the third transistor”
The “configured to” is the intended use or the function of the “third transistor”. 
Therefore, the “third transistor” of YAMAZAKI or HAYASHI are fully capable of the same use or function.    
 
With respect to claim 16, the drain of the n-channel transistor (46) and the drain of the p-channel transistor (45) of YAMAZAKI ‘667 are connected to a circuit to apply an output signal (OUT).  
With respect to claim 18, the silicon having crystallinity of YAMAZAKI ‘667 is microcrystalline silicon, polycrystalline silicon, or single crystal silicon.  
With respect to claim 19, in view of HAYASHI, the oxide semiconductor includes indium, gallium, and zinc (IGZO).  

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMAZAKI ‘667 and R. HAYASHI as applied to claim 15 above, and further in view of IWASAKI ‘074.
YAMAZAKI ‘667, in view of HAYASHI teaches the semiconductor device as described in claim 15 above including the oxide semiconductor (220).
Thus, YAMAZAKI ‘667 and HAYASHI are shown to teach all the features of the claim with the exception of explicitly disclosing a hydrogen concentration in the oxide semiconductor.
However, IWASAKI teaches a semiconductor device including a channel formation region (12) of a third transistor includes an oxide semiconductor, wherein a concentration of 19/cm3. (See FIG. 1, col. 7, ll. 15-22).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the oxide semiconductor of the third transistor of YAMAZAKI ‘667, in view of HAYASHI, having the hydrogen concentration as taught by IWASAKI to form a normally off transistor having a large on/off ratio. 
 
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMAZAKI ‘667 and R. HAYASHI as applied to claim 15 above, and further in view of  YAMAZAKI ‘939.
YAMAZAKI ‘667 and R. HAYASHI teach the semiconductor device as described in claim 15 above including: 
the channel formation region of the n-channel transistor (46) is formed in a first semiconductor film comprising the silicon,- 3 -Application Serial No. 15/895,466 Attorney Docket No. 0756-11583 
wherein the channel formation region of the third transistor, in view of HAYASHI  is formed in a second semiconductor film comprising the oxide semiconductor. 

Thus, YAMAZAKI ‘667 and R. HAYASHI are shown to teach all the features of the claim with the exception of explicitly disclosing the first and second semiconductor films are formed on different surfaces.
However, YAMAZAKI ‘939 teaches a semiconductor device including:
the channel formation region of the first transistor (230) is formed in a first semiconductor film comprising the silicon,- 3 -Application Serial No. 15/895,466 Attorney Docket No. 0756-11583 

wherein the first semiconductor film (208) and the second semiconductor film (220) are formed on different insulating surfaces. (See FIG. 1A-B).
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first and second semiconductor films of YAMAZAKI ‘667on different insulating surfaces as taught by YAMAZAKI ‘939 so that more devices can be formed on a given surface area.    

Claim 9 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMAZAKI ‘939 and R. HAYASHI as applied to claim 8 above, and further in view of  YAMAZAKI ‘667.
As best understood by Examiner, YAMAZAKI ‘939, in view of HAYASHI teaches the semiconductor device as described in claim 8 above including the circuit including the first transistor (230). 
Thus, YAMAZAKI ‘939 and HAYASHI are shown to teach all the features of the claim with the exception of explicitly disclosing the circuit being an inverter. 
However, YAMAZAKI ‘667 teaches a semiconductor device including a circuit comprising a first transistor (46), wherein the circuit comprises an inverter. (See FIG. 11B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the circuit of YAMAZAKI ‘939, in view of HAYASHI, including the inverter as taught by YAMAZAKI to provide a logic circuit.  
Response to Arguments
Applicant's arguments filed October 08, 2020 have been fully considered but they are not persuasive.
Rejection Under 35 U.S.C. 112, first paragraph for failing to enable
Regarding claims 2, 8 and 15, Applicant argues: “1) 1x106 µm (=1 meter, channel width) … This “value” is not arbitrary but corresponds to a channel width of a factual (i.e., actual) test transistor that was built and tested from which (total) “off current” was directly measured”.
However, this line of argument is begged more questions. 
1) How many of the transistor having a channel width of 1 meter (106 µm) can be formed in micro chip of say 2cm-by-2cm?    
2) Through out the specification, this device is used (actual) for a NAND, NOR, AND, flip-flop or another word, a memory device. 
How many of these 1 meter transistor can be formed in a 64K memory chip (pre-1980 technology)?
Applicant also asserts: “This itself is evidence that there is enablement as an actual product was produced by the disclosed method and tested to have the value claimed”
Since the device was “an actual product was produced”, the Examiner is formally requested that “the actual product” be submitted for (visual) verification.  

Contrary to his own position, Applicant states: 
In view of this, one skilled in the art would readily appreciate that there is no requirement that any transistor made in accordance with the claimed invention has to have such a large channel width. It was simply used to improve the accuracy of measurement during testing of such small value. Rather, one skilled in the art would readily understand that they can now freely develop a transistor of any desired channel width knowing the “off current density” (per µm  any suitable size using Applicant’s 

Which means a device of 1 meter, channel width, had never been “actual produced” and 1x106 µm is just a (nice) number being picked to show how low an “off current density” can be even at the ridiculous channel width.      
Applicant further supports the Examiner’s position by asserts: “Nothing states that a transistor in accordance with the claimed invention must have such a large size to be enable or that an actual product in use retains such a size”.
In the Remarks filed June 05, 2020, (page 12), Applicant asserted:
Notably, the NPL Hayashi document in Section 2 (right col. of pg. 621) expressly describes an oxide semiconductor having a channel width of only 180 µm. By comparison, for testing purposes and a more accurate result, Applicant’s disclosure tests an extremely large sample with a channel width of 1 x 106 µm (1,000,000 µm). That is, even this large test sample of a material still resulted in an ultra-low total value of off current. For the Examiner’s benefit, it is noted that a wider transistor channel will pass more current much like a wider river will pass more water. 

On one hand, Applicant argued that the device of HAYASHI (NPL) is 180 µm, which is too small as compared to the instant, actual, device of 1,000,000 µm.
On the other hand, Applicant also argued that the claimed device is not an actual device.
On page 5 of the current Remarks, clearly emphasized that the test device having the channel width of 1x106 µm is an actual device. Applicant states: “For example, Applicant’s resultant actual tested “off current” of 1x10-13 A at an actual channel width length of 1x106 µm results in an actual “off current density” of 1x10-19 A/µm”.  

The rejection is maintained. 

Regarding claim 9, Applicant fails to particularly show the different(s) between the “circuit” of claim 8 and the “inverter” of claim 9.
Since the “circuit” of claim 8 is the “inverter” of claim 9, claim 9 fails to further limit claim 8.
The rejection is maintained. 

Rejection Under 35 U.S.C. 103(a)
Applicant argues: “However, as explained above, channel width of 1m in paragraph [0013] was not an “arbitrary number” but an actual value pertinent to the resultant off current  (total) detected”.
However, Applicant has never acknowledged that the “channel width of 1m” is an actual device which was produced for testing, rather, this is just an actual value pertinent to the result.
Since the transistor of HAYASHI is formed utilizing oxide semiconductor having an off current (Ioff) lower than 1x10-14 A. If such low off current material being applied to the device with a channel width of 1x106 µm, the device of HAYASHI should have an off current density (A/µm) of:
10-14 A (actual off current) / 106 µm (actual value pertinent to the result) = 10-20 A/µm (less than 100 zA/µm, claimed).
-14 A)/(180 µm) = 5.555x10-16 A/µm or less, which is an orders of magnitude higher than the claimed range”. 
The above is factually correct only for a device having a channel width of 180 µm. The same oxide semiconductor can be applied to a device having larger channel width, i.e., 1m.
The “off current density” is well-known in the art as off current (material specific) divided by channel width (variable).
Therefore, the same oxide semiconductor material of HAYASHI, having an off current of 10-14 A, being made into a transistor having a channel width of 106 µm should have an off current density of: (10-14 A) / (106 µm) = 10-20 A/µm (less than 100 zA/µm, claimed).
Conversely, the same oxide semiconductor material of instant application, having an off current of 10-13 A, being made into a transistor having a channel width of 180 µm (1.8 x102 µm) should have an off current density of: (10-13 A) / (1.8 x102 µm) = 5.555x10-15 A/µm (larger than 5.555x10-16).
A prima facie case of obvious has been established.
The rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH D MAI/Primary Examiner, Art Unit 2829